Exhibit 10.7

 

JPMorgan Chase Bank, National Association

London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

 

 

June 22, 2015

 

To:          Ironwood Pharmaceuticals, Inc.
301 Binney Street, Cambridge, Massachusetts, 02142
Attention:  Chief Legal Officer

Telephone No.:  (617) 621-7722

 

Re:          Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Ironwood Pharmaceutical, Inc.
(“Company”) to JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) as of the Trade Date specified below (the “Transaction”).  This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.  This Confirmation shall replace any previous
agreements with respect to the Transaction and serve as the final documentation
for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.             This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for (i) the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine),
and (ii) the election of US Dollars (“USD”) as the Termination Currency) on the
Trade Date.  In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement. The parties acknowledge that the
Transaction to which this Confirmation relates is not governed by, and shall not
be treated as a transaction under, any other ISDA Master Agreement entered
between the parties from time to time.

 

2.             The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions. 
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

 

 

 

 

 

Trade Date:

 

June 22, 2015

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption

 

--------------------------------------------------------------------------------


 

 

 

“Settlement Terms” below. For the purposes of the Equity Definitions, each
reference to a Warrant herein shall be deemed to be a reference to a Call
Option.

 

 

 

Warrant Style:

 

European

 

 

 

Seller:

 

Company

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“IRWD”)

 

 

 

Number of Warrants:

 

861,358. For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD 21.5000.

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 12.28, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 

 

 

Premium:

 

USD 3,013,710.00

 

 

 

Premium Payment Date:

 

June 25, 2015

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Procedures for Exercise.

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Dates:

 

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 150th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not

 

2

--------------------------------------------------------------------------------


 

 

 

occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means.

 

 

 

First Expiration Date:

 

September 15, 2022 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

 

 

Automatic Exercise:

 

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Valuation Terms.

 

 

 

 

 

Valuation Time:

 

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in its commercially reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date.

 

 

 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

Net Share Settlement.

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier,

 

3

--------------------------------------------------------------------------------


 

 

 

at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

 

 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page IRWD <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect to
any Private Placement Settlement, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to

 

4

--------------------------------------------------------------------------------


 

 

 

Dealer may be, upon delivery, subject to restrictions and limitations arising
from Company’s status as issuer of the Shares under applicable securities laws.

 

 

 

3.             Additional Terms applicable to the Transaction.

 

 

 

 

Adjustments applicable to the Transaction:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

New Shares:

 

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

 

 

 

Consequence of Merger Events:

 

 

 

 

 

Merger Event:

 

Applicable; provided, however, that if an event occurs that constitutes both a
Merger Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in good faith and in its commercially reasonable judgment, whether the
provisions of Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will
apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in good faith and in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination) for all or any portion of the
Transaction.

 

5

--------------------------------------------------------------------------------


 

Consequence of Tender Offers:

 

 

 

 

 

Tender Offer:

 

Applicable; provided, however, that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in good faith and in its commercially reasonable judgment, whether the
provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will
apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Announcement Event:

 

If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date). If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

6

--------------------------------------------------------------------------------


 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)            Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following language at the end of such Section:

 

 

 

 

 

“, provided that any such inability that occurs solely due to the deterioration
of the creditworthiness of the Hedging Party shall not be deemed a Hedging
Disruption. For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and

 

 

 

 

 

(ii)           Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

7

--------------------------------------------------------------------------------


 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

100 basis points

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

0 basis points until June 15, 2022 and 25 basis points thereafter.

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Hedging Party shall be made in good faith
and in a commercially reasonable manner (it being understood that Hedging Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner (it being understood that Determining Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.             Calculation Agent.

 

Dealer. All calculations, adjustments, specifications, choices and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes as set forth in the immediately following paragraph.

 

 

 

 

 

In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Company, the Hedging Party, the Determining Party or the
Calculation Agent, as the case may be, shall promptly provide to Company a
written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that may be proprietary or confidential). If Company
promptly disputes such calculation, adjustment or determination in writing and
provides reasonable detail as to the basis for such dispute, the Calculation
Agent shall, to the extent permitted by applicable law, discuss the dispute with
Company in good faith, it being understood

 

8

--------------------------------------------------------------------------------


 

 

 

that notwithstanding such discussion, the Calculation Agent’s calculation,
adjustment or determination shall apply to the Transaction and be binding on the
parties provided that such calculation, adjustment or determination was made in
good faith and in a commercially reasonable manner.

 

5.             Account Details.

 

(a)           Account for payments to Company:

 

Bank: U.S. Bank N.A.
Bank Address: 101 E.5th Street, St. Paul, MN, 55101-1860
Routing #: 091-000-022
Acct No.: 173103198383
Beneficiary: U.S. Bank Trust Services
Beneficiary Address: 101 E.5th Street, St. Paul, MN, 55101-1860
Int’l Wires/SWIFT: USBKUS44IMT

 

Account for delivery of Shares from Company:

 

To be provided by Company.

 

(b)           Account for payments to Dealer:

 

Bank:              JPMorgan Chase Bank, N.A.

ABA#:             021000021

Acct No.:        099997979

Beneficiary:   JPMorgan Chase Bank, N.A. New York

Ref:                 Derivatives

 

Account for delivery of Shares to Dealer:

 

DTC 0060

 

6.             Offices.

 

(a)           The Office of Company for the Transaction is:  Inapplicable,
Company is not a Multibranch Party.

 

(b)           The Office of Dealer for the Transaction is: London

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

7.             Notices.

 

(a)           Address for notices or communications to Company:

 

Ironwood Pharmaceuticals, Inc.
301 Binney Street, Cambridge, Massachusetts, 02142
Attention:  Chief Legal Officer
Telephone No.:  (617) 621-7722

 

9

--------------------------------------------------------------------------------


 

With a copy to:

 

Ropes & Gray LLP
Attention: Isabel Dische, Esq. and Thomas Holden, Esq.
Telephone No: (212) 596-9000
Facsimile No: (212) 596-9090
Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com

 

(b)           Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:                    edg_notices@jpmorgan.com

edg_ny_corporate_sales_support@jpmorgan.com

Facsimile No:       1-866-886-4506

 

J.P. Morgan Securities LLC,
383 Madison Ave,
New York, NY 10179

 

With a copy to:

 

Attention:              Santosh Sreenivasan

Title:                       Managing Director, Head of US Equity-Linked Capital
Markets

Telephone No:     212-622-5604

Email:                    santosh.sreenivasan@jpmorgan.com

 

8.             Representations and Warranties of Company.

 

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”), dated as of June 9, 2015,
between Company and J.P. Morgan Securities LLC and Credit Suisse Securities
(USA) LLC, as representatives of the Initial Purchasers party thereto (the
“Initial Purchasers”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein, except to the extent that such representations
and warranties, if not true or correct, would not have a material adverse effect
on the power or ability of Company to execute and deliver this Confirmation or
to perform its obligations hereunder.  Company hereby further represents and
warrants to Dealer on the date hereof, on and as of the Premium Payment Date
and, in the case of the representations in Section 8(d), at all times until
termination of the Transaction, that:

 

(a)           Company has all necessary corporate power and authority to
execute, deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(b)           Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Company, (ii) any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) (x) any agreement or instrument filed as an exhibit to
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2014, as updated by any subsequent filings, to which Company or any of its
subsidiaries is a party or by which Company or any of its

 

10

--------------------------------------------------------------------------------


 

subsidiaries is bound or to which Company or any of its subsidiaries is subject,
or constitute a default under, or result in the creation of any lien under, any
such agreement or instrument or (y) any other agreement or instrument to which
Company or any of its subsidiaries is a party or by which Company or any of its
subsidiaries is bound or to which Company or any of its subsidiaries is subject,
or constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, except, in the case of clause (iii)(y) above, for
any such conflict, breach, default or lien that would not, individually or in
the aggregate, have a material adverse effect on Company and its subsidiaries,
taken as a whole, or on the power or ability of Company to execute and deliver
this Confirmation or perform its obligations hereunder.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by Company of
this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

(d)                                 A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The Warrant Shares
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrants following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights and the Warrant Shares
shall upon issuance (subject to notice of issuance) be accepted for listing or
quotation on the Exchange.

 

(e)                                  Company is not and, after consummation of
the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(f)                                   Company is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(g)                                  Company and each of its affiliates are not,
on the date hereof, in possession of any material non-public information with
respect to Company or the Shares.

 

(h)                                 No state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement by Dealer or its affiliates (including without limitation a
requirement to obtain prior approval from any person or entity), except for the
reporting requirements of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) and the rules promulgated thereunder, a result of Dealer or its
affiliates owning or holding (however defined) Shares.

 

(i)                                     Company (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

9.                                      Other Provisions.

 

(a)                                 [Reserved]

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 117,056,262 (in the case of
the first such notice) or (ii) thereafter more than 7,689,583 less than the
number of Shares included in the immediately

 

11

--------------------------------------------------------------------------------


 

preceding Repurchase Notice.  Company agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person actually may become subject to, as
a result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within 30
days, upon written request, each of such Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing.  If any suit, action, proceeding (including any governmental
or regulatory investigation), claim or demand shall be brought or asserted
against the Indemnified Person, such Indemnified Person shall promptly notify
Company in writing, and Company, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Company may designate in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding. 
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Company shall not, without the prior written consent of the
Indemnified Person (such consent not to be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M.  Company shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, without Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, however, that the transferee or
assignee shall not be entitled to receive any greater payment of additional
amounts under Section 2(d)(i)(4) of the Agreement than Dealer would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Tax Law that occurs after the date of the
transfer or assignment.  If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable

 

12

--------------------------------------------------------------------------------


 

after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer, acting in good faith, may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists.  In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party). 
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding.  The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in good faith and in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in good faith and in its reasonable discretion, minus
(B) 1% of the number of Shares outstanding.  Notwithstanding any other provision
in this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or make
or receive such payment in cash, and otherwise to perform Dealer’s obligations
in respect of the Transaction and any such designee may assume such
obligations.  Dealer shall be discharged of its obligations to Company to the
extent of any such Dealer affiliate’s performance to Company.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, an ex-dividend date for a cash dividend occurs with respect to
the Shares, then the Calculation Agent will adjust any of the Strike Price,
Number of Warrants, and/or Daily Number of Warrants to preserve the fair value
of the Warrants after taking into account such dividend.

 

(g)                                  Role of Agent.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of Dealer
(“JPMS”), has acted solely as agent for Dealer (and not as agent for Company)
and not as principal with respect to the Transaction and (ii) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction. For the avoidance of doubt, any
performance by Dealer of its obligations hereunder solely to JPMS shall not
relieve Dealer of such obligations. Any performance by Company of its
obligations (including notice obligations) through or by means of

 

13

--------------------------------------------------------------------------------


 

JPMS’ agency for Dealer shall constitute good performance of Company’s
obligations hereunder to Dealer.

 

(h)                                 Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “an”; and adding the phrase “or Warrants” at the end of the
sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with
“an” in the fifth line thereof, (x) adding the phrase “or Warrants” after the
words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(provided that,
solely in the case of Sections 11.2(e)(i), (ii)(A) and (iv), no adjustments will
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares but, for the avoidance of
doubt, solely in the case of Sections 11.2(e)(ii)(B) through (D), (iii), (v),
(vi) and (vii) adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) at Dealer’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.” and (4) deleting clause (X) in the final sentence.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction, or, at the election of Dealer in good faith and in its reasonable
discretion, any portion of the Transaction, shall be deemed the sole Affected
Transaction; provided that if Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, (a) a payment shall be made
pursuant to Section 6 of the Agreement as if an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants included in the
terminated portion of the Transaction, and (b) for the avoidance of doubt, the
Transaction shall remain in full force and effect except that the Number of
Warrants shall be reduced by the number of Warrants included in such terminated
portion:

 

(A)                               Any person, including any syndicate or group
deemed to be a “person” under Section 13(d)(3) of the Exchange Act, acquires
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock of Company entitling the person to exercise 50% or more of the total
voting power of all shares of capital stock of Company entitled to vote
generally in elections of directors, other than an acquisition by Company, or
any of Company’s wholly-owned subsidiaries.

 

(B)                               Company merges or consolidates with or into
any other person (other than one of Company’s wholly-owned subsidiaries),
another person merges or consolidates with or into Company, or Company conveys,
sells, transfers or leases all or substantially all of Company’s assets to
another person in one transaction or a series of related transactions, other
than any transaction (1) that does not result in a reclassification, conversion,
exchange or cancellation of outstanding Shares; provided that, notwithstanding
the foregoing, a transaction or transactions described above in this clause
(B) will not give Dealer the right to designate such event an Additional
Termination Event if at least 90% of the consideration received, or to be
received, by holders of the Shares (excluding cash payments for fractional
Shares and cash payments made pursuant to dissenters’ or appraisal rights) in
connection with such transaction or transactions consists of shares of common
stock that are listed or quoted on any of The New York Stock Exchange, the
Exchange or The NASDAQ Global Market (or any of their respective successors) or
will be so traded or quoted immediately following such transaction or
transactions and, as a result of such transaction or transactions, the “Shares”
hereunder will consist of such consideration, excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ or appraisal
rights. For purposes of the exception described in the immediately preceding
proviso, any transaction or event described under both clause (A) above and this
clause (B) (whether or not the exceptions in this clause (B) apply) will be
evaluated solely under this clause (B).

 

(C)                               Company’s stockholders approve any plan or
proposal for the liquidation or dissolution of Company.

 

(D)                               Any indebtedness for money borrowed by Company
or one of its “significant subsidiaries” (or any group of subsidiaries that,
taken together, would constitute a “significant subsidiary” as defined in
Regulation S-X under the Securities Act) in an aggregate outstanding principal
amount in excess of USD 15,000,000 is not paid at final maturity or upon
acceleration and such indebtedness is not discharged, or such acceleration is
not cured or rescinded, within 30 days.

 

15

--------------------------------------------------------------------------------


 

(E)                                Certain events of bankruptcy, insolvency, or
reorganization of the Company or any of its significant subsidiaries as defined
in Article 1, Rule 1-02 of Regulation S-X.

 

(F)                                 Dealer, despite using commercially
reasonable efforts, is unable or reasonably determines that it is impractical or
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

(i)                                     No Collateral or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Company hereunder are not
secured by any collateral.  Obligations under the Transaction shall not be set
off by either party against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise.  For the avoidance
of doubt, in the event of bankruptcy or liquidation of either Company or Dealer,
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.

 

(j)                                    Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

(i)                                     If, in respect of the Transaction, an
amount is payable by Company to Dealer, (A) pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions or (B) pursuant to Section 6(d)(ii) of
the Agreement (any such amount, a “Payment Obligation”), Company shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Company gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

 

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to
Section 9(k)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values

 

16

--------------------------------------------------------------------------------


 

 

 

used to calculate the Share Termination Unit Price (without giving effect to any
discount pursuant to Section 9(k)(i)).

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in good
faith and by commercially reasonable means.  In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by a commercially reasonable discounted price applicable to
such Share Termination Delivery Units.  In the case of a Registration Settlement
of Share Termination Delivery Units that are Restricted Shares (as defined
below) as set forth in Section 9(k)(ii) below, notwithstanding the foregoing,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable.  The Calculation Agent shall notify Company of the
Share Termination Unit Price at the time of notification of such Payment
Obligation to Company or, if applicable, at the time the discounted price
applicable to the relevant Share Termination Units is determined pursuant to
Section 9(k)(i).

 

 

 

Share Termination Delivery Unit:

 

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by all holders of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event.  If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Inapplicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share

 

17

--------------------------------------------------------------------------------


 

 

 

Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 

(k)                                 Registration/Private Placement Procedures. 
If, in the reasonable opinion of Dealer based on advice of counsel, following
any delivery of Shares or Share Termination Delivery Property to Dealer
hereunder, such Shares or Share Termination Delivery Property would be in the
hands of Dealer subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below. 
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants. 
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares as is customarily
reasonably acceptable to a nationally-recognized dealer in securities; provided
that Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer).  The Company shall use its best
efforts to include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of similar size in the Private Placement Settlement
of such Restricted Shares, all as is customarily reasonably acceptable to a
nationally-recognized dealer in securities.  In the case of a Private Placement
Settlement, Calculation Agent shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder, which
discount shall only take into account the illiquidity resulting from the fact
that the Restricted Shares will not be registered for resale and any
commercially reasonable fees and expenses of Dealer (and any affiliate thereof)
in connection with such resale.  Notwithstanding anything to the contrary in the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Dealer to Company of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i).  For the avoidance of doubt,

 

18

--------------------------------------------------------------------------------


 

delivery of Restricted Shares shall be due as set forth in the previous sentence
and not be due on the Share Termination Payment Date (in the case of settlement
of Share Termination Delivery Units pursuant to Section 9(j) above) or on the
Settlement Date for such Restricted Shares (in the case of settlement in Shares
pursuant to Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer acting in good faith, to cover the resale of such Restricted Shares in
accordance with customary resale registration procedures, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements of similar size, all reasonably acceptable to Dealer in good faith. 
If Dealer, in its reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply.  If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(j) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
earliest of (i) the Exchange Business Day on which Dealer completes the sale of
all Restricted Shares in a commercially reasonable manner or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act.  If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount.  The Resale Period shall continue to
enable the sale of the Make-whole Shares.  If Company elects to pay the
Additional Amount in Shares, the requirements and provisions for Registration
Settlement shall apply.  This provision shall be applied successively until the
Additional Amount is equal to zero.  In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Number of Shares.

 

(iii)                               Without limiting the generality of the
foregoing, Company agrees that (A) any Restricted Shares delivered to Dealer may
be transferred by and among Dealer and its affiliates and Company shall effect
such transfer without any further action by Dealer and (B) after the period of 6
months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or

 

19

--------------------------------------------------------------------------------


 

payment of any other amount or any other action by Dealer (or such affiliate of
Dealer). Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(l)                                     Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder and after taking into
account any Shares deliverable to Dealer under the letter agreement dated
June 10, 2015 between Dealer and Company regarding Base Warrants (the “Base
Warrant Confirmation”), (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit.  Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery and after taking into account any Shares
deliverable to Dealer under the Base Warrant Confirmation, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, (i) the
Section 16 Percentage would not exceed 7.5%, and (ii) the Share Amount would not
exceed the Applicable Share Limit.

 

(m)                             Share Deliveries. Notwithstanding anything to
the contrary herein, Company agrees that any delivery of Shares or Share
Termination Delivery Property shall be effected by book-entry transfer through
the facilities of DTC, or any successor depositary, if at the time of delivery,
such class of Shares or class of Share Termination Delivery Property is in
book-entry form at DTC or such successor depositary.

 

(n)                                 Waiver of Jury Trial.   Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(o)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(p)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than
1,722,716 (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction.

 

20

--------------------------------------------------------------------------------


 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares (such deficit,
the “Deficit Shares”), Company shall be continually obligated to deliver, from
time to time, Shares or Restricted Shares, as the case may be, to Dealer until
the full number of Deficit Shares have been delivered pursuant to this
Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares. 
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

(iii)                               The Maximum Number of Shares shall only be
subject to adjustment on account of (w) adjustments of the type specified in
Section 9(f), (x) Potential Adjustment Events of the type specified in
(1) Section 11.2(e)(i) through (vi) of the Equity Definitions or
(2) Section 11.2(e)(vii) of the Equity Definitions as long as, in the case of
this sub-clause (2), such event is within Issuer’s control, (y) Merger Events or
Tender Offers requiring corporate action of the Issuer and (z) Announcement
Events that are not outside the Issuer’s control. Any Payment Obligation
hereunder shall be calculated without regard to the Maximum Number of Shares;
provided that, for the avoidance of doubt, the number of Shares deliverable
under Section 9(j) shall be limited to the Maximum Number of Shares.

 

(q)                                 [Reserved]

 

(r)                                    Right to Extend.  Dealer may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
good faith and in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve a commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect transactions with respect to Shares in
connection with a commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory organization requirements, or with related
policies and procedures applicable to Dealer.

 

(s)                                   Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

(t)                                    Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise

 

21

--------------------------------------------------------------------------------


 

any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
described in the Bankruptcy Code, and (iii) each payment and delivery of cash,
securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)                                 Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), the parties hereby agree that neither the
enactment of WSTAA or any regulation under the WSTAA, nor any requirement under
WSTAA or an amendment made by WSTAA, shall limit or otherwise impair either
party’s otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, an Excess
Ownership Position, or Illegality (as defined in the Agreement)).

 

(v)                                 Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Prices; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the Settlement Prices, each in a manner that may be adverse to Company.

 

(w)                               Early Unwind. In the event the sale of the
“Option Securities” (as defined in the Purchase Agreement) is not consummated
with the Initial Purchasers for any reason by 5:00 p.m. (New York City time) on
the Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date.  Each of Dealer and Company represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(x)                                 Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

(y)                                 Listing of Warrant Shares.  Company shall
have submitted an application for the listing of the Warrant Shares on the
Exchange, and such application and listing shall have been approved by the
Exchange, subject only to official notice of issuance, in each case, on or prior
to the Premium Payment Date.  Company agrees and acknowledges that such
submission and approval shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

(z)                                  Adjustments.  For the avoidance of doubt,
whenever the Calculation Agent or Determining Party or Dealer is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
or

 

22

--------------------------------------------------------------------------------


 

Determining Party shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

(aa)                          Delivery or Receipt of Cash.  For the avoidance of
doubt, other than receipt of the Premium by Company, nothing in this
Confirmation shall be interpreted as requiring Company to cash settle the
Transaction, except in circumstances where cash settlement is within Company’s
control (including, without limitation, where Company elects to deliver or
receive cash, or where Company has made Private Placement Settlement unavailable
due to the occurrence of events within its control) or in those circumstances in
which all holders of Shares would also receive cash.

 

(bb)                          Designation of Dealer.  Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Dealer to
purchase, sell, receive or deliver any Shares or other securities to or from
Company or Issuer, as applicable, Dealer may designate any of its affiliates to
purchase, sell, receive or deliver such Shares or other securities and otherwise
to perform Dealer obligations in respect of the Transaction and any such
designee may assume such obligations.  Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

(cc)                            Certain Adjustments. Notwithstanding anything to
the contrary in this Confirmation, if Dealer or the Calculation Agent is
required to calculate any payment under Section 6(e) of the Agreement or
Sections 12.7 or 12.8 of the Equity Definitions, in each case, with respect to a
Merger Termination Event, then Dealer or the Calculation Agent, as applicable,
will make such calculation based on a volatility input that is equal to the
Relevant Volatility Input.

 

“Merger Termination Event” means that the Transaction (or a portion of the
Transaction) is terminated or cancelled both (i) as a result of (x) a Merger
Event, (y) an Additional Termination Event pursuant to Section 9(h)(ii)(A) or
9(h)(ii)(B) of this Confirmation or (z) an Additional Disruption Event arising
as a result of a Merger Event and (ii) as a result of the same event as any
over-the-counter equity option transaction (or portion of such a transaction) to
which Dealer is a party and to which Company (or a wholly-owned subsidiary of
Company) is party relating to the Shares (such equity option transactions,
“Relevant Positions”) and under which Dealer is also required to determine a
volatility input is terminated, in each case, as determined by Dealer in good
faith and commercially reasonably.

 

“Relevant Volatility Input” means a volatility input that is determined by
Dealer in good faith and in a commercially reasonable manner and which, without
limitation, may be based on implied volatility levels for options on the Shares
with strike prices approximate to the Strike Price of the Transaction or
approximate to the strike price of over-the-counter equity options on the Shares
that are included in its commercially reasonable Hedge Positions with respect to
the Transaction, in each case, as determined by Dealer in good faith and a
commercially reasonable manner; provided that, if (i) Dealer (whether in its
capacity as “Calculation Agent”, “Determining Party”, “Hedging Party” or
otherwise) is required to determine a volatility input under any Relevant
Positions and (ii) Dealer determines that such Relevant Positions (or a portion
thereof) are terminated, cancelled, offset or otherwise unwound at approximately
the same time (as determined by Dealer in good faith and commercially
reasonably) as the Transaction (or portion thereof) is terminated, cancelled,
offset or otherwise unwound, Dealer shall use a Relevant Volatility Input that
is no greater than such volatility input for such Relevant Positions. For the
avoidance of doubt, a Relevant Volatility Input that is equal to the volatility
input for any Relevant Positions shall, in no event, be deemed to be
commercially unreasonable.

 

23

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

Very truly yours,

 

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

By:

/s/ Yun Xie

 

Authorized Signatory

 

Name:

Yun Xie

 

--------------------------------------------------------------------------------


 

Accepted and confirmed
as of the Trade Date:

 

Ironwood Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Thomas Graney

 

Authorized Signatory

 

Name:

Thomas Graney, Chief Financial Officer & Senior Vice President of Finance and
Corporate Strategy

 

 

--------------------------------------------------------------------------------